DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the 4/9/21 submission filed in Application 17/209,522.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim is recite a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case Claims 16-29 are directed toward Web-based opinion survey client device apparatus to display a survey and collect input from a user.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that 2A prong 1 of the eligibility analysis, claim 1 recites the Abstract idea of detected interaction between the user and the employees based on a confidence score which falls into the Abstract idea categories of certain methods of organizing human activity and mental processes.  The elements of Claim 1 that represent the Abstract idea include:
cause a plurality of propositional function responses to be provided, the propositional functions expressed as P(x), where P and x are respectively the predicate and the subject of said P(x), where each said P(x) is evaluated for a plurality of subjects, each with a different value of x, wherein said predicate and said plurality of subjects are pre-configurable: 
to cause the client device to perform at least one process for each said P(x), comprising: 
display the each P(x) plurality of subjects; 
display a non-numerical scale of which a measure of granularity is directly proportional to the number of pixels spanned by said scale; 
for each P(x) plurality of subjects, display a plurality of pre-configurable labeled markers along said
scale to provide an indication on said scale of a relative level of agreement with, or preference 
for, the proposition expressed by the corresponding P(x); 
for each P(x) plurality of subjects, enable at least one client to express opinion on said scale whereby a pixel position corresponding to the position of the client input selection comprises a rating for the selected subject; 

The 2019 PEG states certain method of organizing human activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) are abstract.  The instant claims are directed to marketing or sales activities as administering and analyzing surveys is a sales and marketing activity.  
 Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, Claim 1 recites the additional elements of:
A Web-based opinion survey client device apparatus;
 a client device to at least one web-based survey server;
at least one client device display; a
at least one client device input; 
at least one memory storing program code which when executed constitutes a Web Single Page Application (SPA), 
wherein the SPA does not interact with the survey server during execution, thereby obviating any client-server interaction that would engender network communications latency and adversely affect motivation of respondents to be thorough in completing the web-based opinion survey: and 
at least one processor executing said SPA. and 
for each P(x) plurality of subjects, forwarding said ratings to the at least one survey server.
However, the survey server comprising program code and at least one processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Further, displaying of information (i.e. the generated survey) is considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Further, linking the generation and administering a survey to a networked environment comprising a server in communication with client devices and wen SPA is indicative of generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h) that states requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014)).  Further, the final step of forwarded ratings to a server does not add a meaningful limitation to the abstract idea of administering a survey does(see MPEP 2106.05(h)).  The combination of the additional elements does not add more than when viewing them individually.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In step 2B, the examiner must be determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).   As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Additionally, in Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) the court found that creating output data is conventional when claimed generically.   Further, nothing in the specification indicates that the display of information is anything other than conventional and the Web Single Page Application (SPA) is not described in detail in the specification which supports the determination that displaying information via a Web Single Page Application (SPA) is a well-known means to display information. Accordingly, the examiner concludes that the displaying step is well-understood, routine, conventional activity. Additionally, generally linking the claim to a particular technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Further, MPRP 2106.05(d) states that storing and retrieving information in memory is conventional when claimed generically (see Versant Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).   Thus, the claim is not patent eligible.
Further, Claims 17-29 further limit the marketing activities and survey administration recited in the parent claim, but fail to remedy the deficiencies of the parent claim as they do not impose any additional elements that amount to significantly more than the abstract idea itself.
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 16-29 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, the analysis above applies to all statutory categories of invention.  As such, the presentment of claim 16 otherwise styled as a method or computer program product, for example, would be subject to the same analysis.  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 16-18, 20, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olander US 2014/0193794 A1 in view of An Intro Into Single Page Applications (SPA) hereinafter “ Life In The Cloud” in view of Kahneman US 2014/0358637 A1.

As per Claim 16 Olander teaches a web-based opinion survey server apparatus operable to cause a plurality of propositional function responses to be provided from at least one client device, the propositional functions expressed as P(x), where P and x are respectively the predicate and the subject of said P(x), where each said P(x) is evaluated in the at least one client device for a plurality of subjects, each with a different value of x, wherein said predicate and said plurality of subjects are pre-configurable on the at least one survey server, the at least one survey server comprising: (see Olander Abstract that teaches the survey may be related to an assessment of a business, and may be transmitted to a user electronic device. The generated survey may include one or more questions with selectable answer options. The selection of the answer options can be received from the user electronic device, and be used to generate the prose for the review. The user and/or the business may edit the prose and/or modify the intensity of the generated review. Tree data structures may be utilized to generate the questions of the survey, to store the answers, and generate the sentences of the review.  Further, para. 17 teaches various components of the survey and review prose generation system 100 may be implemented using software executable by one or more servers or computers, such as a computing device 200 with a processor 202 and memory 204.  The examiner considers Figs. 6A-6F to teach several propositional functions with a subject and predicate.  In the examples of Figures 6 the examiner considers the subject to be “1st United Auto Sales” and the predicates to be the different questions asked by the survey.  Further para. 20 teaches the survey may accordingly be unique to the business and/or the category of the business so that the questions and answer options are suitable and appropriate. For example, if the business is a contractor, the questions and answer options may be related to professionalism and value, as these factors tend to be more important to consumers of contractors. As another example, if the business is a retailer, the questions and answer options may be related to price and convenience. In some embodiments, the business can control the tone of the generated survey, e.g., the generated questions and the answer options, as desired. For example, the business can select particular categories and/or types of words and/or phrases for the survey, and/or create custom questions and/or answer options.)
at least one client device display; (see Olander Abstract)
at least one client device input; (see Olander Abstract)
at least one memory storing program code: and 
and at least one processor executing to cause the client device to perform at least one process for each said P(x), comprising  (see Olander para. 15)
to display on at least one client device, display the each P(x) plurality of subjects;  (see Olander Fig 6)
display on the at least one client device display a non- numerical scale; (see Olander Fig 6 that discloses several non-numerical scales)
for each P(x) plurality of subjects, causing the at least one client device to display on the at least one client device display a plurality of pre-configurable labeled markers along said scale to provide an indication on said scale of a relative level of agreement with, or preference for, the proposition expressed by the corresponding P(x); Further Olander para. 20 teaches the survey may accordingly be unique to the business and/or the category of the business so that the questions and answer options are suitable and appropriate. For example, if the business is a contractor, the questions and answer options may be related to professionalism and value, as these factors tend to be more important to consumers of contractors. As another example, if the business is a retailer, the questions and answer options may be related to price and convenience. In some embodiments, the business can control the tone of the generated survey, e.g., the generated questions and the answer options, as desired. For example, the business can select particular categories and/or types of words and/or phrases for the survey, and/or create custom questions and/or answer options.)
 for each P(x) plurality of subjects, causing the at least one client device to enable at least one client to express opinion on a position on said scale using at least one input device of the at least one client device,  for each P(x) plurality of subjects, forwarding said ratings in the at least one survey server. (see para. 28 that teaches the survey generation engine 102 may base the next question on another child choice node of the child choice node. In this case, the selection of the answer option "value" results in the child choice node with question choice values of "very cheap" and "fairly priced" and is related to a question entity with template text of "How would you describe the <CHOICE>?" and a question type of multiple selection. As shown in FIG. 6C, the generated question displayed to the user is "How would you describe the prices?" where the question text value of "prices" has been substituted into the placeholder <CHOICE> in the question template text. The question text value of "prices" is substituted for the placeholder <CHOICE> because the user selected "value" as an answer to the question shown in FIG. 6B and that particular child choice node has a question text value of "prices" and was related to a price-related attribute. The answer options are "very cheap" and "fairly priced" for the question shown in FIG. 6C and the user selected "fairly priced" as their description of the prices, and did not select "very cheap".  Further para. 45 teaches an analytics engine 106 may be in communication with the survey database 108 and/or the review database 110. The selected answer options that are stored in the review database 110 for users may be analyzed by the analytics engine 106 to produce analytic data, such as overall ratings, reasons and/or factors why a business or particular location of a business has been recommended or not recommended, the number of reviews, the date and time of the reviews, and other data.  See para. 124 that teaches FIG. 3A shows in more illustrative detail an example architecture framework for the system's Client 315, Application Server 308, Databases (example cloud clusters of 301,302, 303, 304, 305, 306 and 307) and an Application Layer 314 that governs communications with client devices as well as the Application Programming Interface (APIs) of various websites. FIG. 3B provides a schematic of how data is collected, inputted, processed, categorized, evaluated and generated within cloud cluster 301. There may be multiple cluster databases over time, to adapt to and service the increasing volumes and structural dynamics of the data appropriately. For the application server 308, the components 309-313 shown in FIG. 3A may each be implemented in hardware, software or a combination of hardware and software as shown in FIG. 3A. The components 309-313 may be collectively a perception backend component. The data visualization generator 312 may be a user interface component. The advertising and leaderboards generators 312, 313 may be collectively a recommendation component.)
Olander does not teach program code which when executed constitutes a Web Single Page Application (SPA), wherein the SPA does not interact with the survey server during execution, thereby obviating any client-server interaction that would engender network communications latency and adversely affect motivation of respondents to be thorough in completing the web-based opinion survey; processor executing said SPA  However “Life in the Clouds” teaches a SPA can deliver the best of both worlds – the rapidity of a desktop application and the portability of a website. Here is a list of the main characteristics of a SPA:  It renders like a desktop application.  The SPA has the ability to redraw any part of the UI without requiring a server round-trip to retrieve HTML.  A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 and MPEP 2141.01(a).  “Life in the Clouds” is reasonably pertinent to the problem faced by the inventor (i.e. rendering an interface to a user) and is as such analogous.  The known technique is applicable to the system of Olander as they are both directed to rendering an interface to a user.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of “Life in the Clouds”  would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of “Life in the Clouds” to the teachings of Olander would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the Web Single Page Application into similar systems.  Further, incorporating the Web Single Page Application taught by “Life in the Clouds” to the system taught by Olander would result in an improved system that offers an outstanding user experience by trying to replicate a “native” environment in the browser – no page reloads, no extra wait time (see “Life in the Clouds” What’s a SPA section.
Olander does not teach of which a measure of granularity is directly proportional to the number of pixels spanned by said scale and whereby a pixel position corresponding to the position of the client input selection comprises a rating for the selected subject  However, Kahneman para. 29 and  Fig. 2A items 200, 202, 204, 206 teaches different types of user interface input slider designs and default positions of the user interface input marker on the different types of user interface input sliders corresponding to different surveys. FIG. 2A demonstrates a limited set of the many possible configurations of a user interface session. In an exemplary embodiment the default position of the user interface input marker 200 can be in the middle of the scale of the user interface slider that is represented by labels that include text and color gradient. In an alternate embodiment, the default position of the user interface input marker 202 can be included separate from the slider entirely (i.e., the user could be required to drag the marker onto the slider), or absent (i.e., the user touches or marks the slider and the marker appears at that point). In one embodiment, the default position of the user interface input markers 204, 206 can be at an extreme end of the user interface slider(s) composed of a plain line that is represented by labels that includes text.  
The known technique is applicable to the system of Olander as they are both directed to administering a survey.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Kahneman would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kahneman to the teachings of Olander would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the a sliding rating scale into similar systems.  Further, incorporating the sliding rating scale as taught by Kahneman to the system taught by Olander would result in an improved system that provides an easier means to respond to a survey.

As per Claim 17 does not teach the apparatus according to Claim 16, wherein the scale consists essentially of a line.  However, Kahneman para. 29 and  Fig. 2A items 200, 202, 204, 206 teaches different types of user interface input slider designs and default positions of the user interface input marker on the different types of user interface input sliders corresponding to different surveys. FIG. 2A demonstrates a limited set of the many possible configurations of a user interface session. In an exemplary embodiment the default position of the user interface input marker 200 can be in the middle of the scale of the user interface slider that is represented by labels that include text and color gradient. In an alternate embodiment, the default position of the user interface input marker 202 can be included separate from the slider entirely (i.e., the user could be required to drag the marker onto the slider), or absent (i.e., the user touches or marks the slider and the marker appears at that point). In one embodiment, the default position of the user interface input markers 204, 206 can be at an extreme end of the user interface slider(s) composed of a plain line that is represented by labels that includes text.  The known technique is applicable to the system of Olander as they are both directed to administering a survey.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Kahneman would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kahneman to the teachings of Olander would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the a sliding rating scale into similar systems.  Further, incorporating the sliding rating scale  taught by Kahneman to the system taught by Olander would result in an improved system that provides an easier means to respond to a survey.

As per Claim 18 Olander does not teach the apparatus according to Claim 17, wherein the scale is absent indicia of differing scale values.  However, Kahneman teaches this at Fig. 2A.  The known technique is applicable to the system of Olander as they are both directed to administering a survey.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Kahneman l would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kahneman to the teachings of Olander would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the a sliding rating scale into similar systems.  Further, incorporating the sliding rating scale  taught by Kahneman to the system taught by Olander would result in an improved system that provides an easier means to respond to a survey.

As per Claim 20 Olander teaches the apparatus according to Claim 16, wherein the client device receives the page from the at least one survey server, wherein the page enables the at least one client to express opinion on said scale using at least one input device of the client device, whereby a pixel position corresponding to the position of the client input selection comprises a rating for the selected subject.  (Olander Abstract teaches the survey may be related to an assessment of a business, and may be transmitted to a user electronic device.  Further, see Figs. 6B-6F that show interfaces where a pixel position corresponding to the position of the client input selection comprises a rating for the selected subject.)
Olander does not teach an SPA However “Life in the Clouds” teaches a SPA can deliver the best of both worlds – the rapidity of a desktop application and the portability of a website. Here is a list of the main characteristics of a SPA:  It renders like a desktop application.  The SPA has the ability to redraw any part of the UI without requiring a server round-trip to retrieve HTML.  A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 and MPEP 2141.01(a).  “Life in the Clouds” is reasonably pertinent to the problem faced by the inventor (i.e. rendering an interface to a user) and is as such analogous.  The known technique is applicable to the system of Olander as they are both directed to rendering an interface to a user.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of “Life in the Clouds”  would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of “Life in the Clouds” to the teachings of Olander would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the Web Single Page Application into similar systems.  Further, incorporating the Web Single Page Application taught by “Life in the Clouds” to the system taught by Olander would result in an improved system that offers an outstanding user experience by trying to replicate a “native” environment in the browser – no page reloads, no extra wait time (see “Life in the Clouds” What’s a SPA section).

As per Claim 27 Olander teaches the apparatus according to Claim 16, wherein for any one of said plurality of P(x), all of the evaluation occurs in the client device.  (Olander Abstract teaches the survey may be related to an assessment of a business, and may be transmitted to a user electronic device. The generated survey may include one or more questions with selectable answer options. The selection of the answer options can be received from the user electronic device, and be used to generate the prose for the review.)

As per Claim 28 Olander teaches the apparatus according to Claim 16, wherein for any one of said plurality of P(x), the evaluation in the client device occurs only in the client device.  (Olander Abstract teaches the survey may be related to an assessment of a business, and may be transmitted to a user electronic device. The generated survey may include one or more questions with selectable answer options. The selection of the answer options can be received from the user electronic device, and be used to generate the prose for the review.)

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olander US 2014/0193794 A1 in view of  An Intro Into Single Page Applications (SPA) hereinafter “ Life In The Cloud” in view of Kahneman US 2014/0358637 A1 as applied to Claim 16 and in further view  of Luth US 20130179222 A1.

As per Claim 19 Olander teaches the apparatus according to Claim 16, wherein for any one of said plurality of P(x), the client device sends to the at least one survey server a plurality of survey evaluations performed on the client device, said plurality of evaluations, enabled by said SPA, obviating repetitive client-server interaction, thereby avoiding network latency.  However, Luth para. 38 teaches or a fuller understanding of the nature and objects of the invention, reference should be had to the following detailed description taken in conjunction with the accompanying drawings wherein similar parts of the invention are identified by like reference numerals. There is seen in FIG. 1A a basic overview flow chart of the ZQ Tribe system process 10, which includes a definition module 20, a recruitment module 30, a fielding module 40 and an analysis and reporting module 50. This ZQ Tribe system does not always require the analysis module and the reporting module, allowing for a possible scenario where the client will obtain the data directly and handle the analysis on the client side.  The known technique is applicable to the system of Olander as they are both directed to conducting surveys.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Luth  would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Luth to the teachings of Olander would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the client side analysis into similar systems.  Further, incorporating the client side analysis taught by Luth to the system taught by Olander would result in an improved system that provides improves efficient con flexibility.

Claim(s) 21, 22, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olander US 2014/0193794 A1 in view of  An Intro Into Single Page Applications (SPA) hereinafter “ Life In The Cloud” in view of Kahneman US 2014/0358637 A1 as applied to Claim 16 and in further view  of in view of Liu-Qiu-Yan US 2014/0278786 A1.
As per Claim 21 Olander does not teach the apparatus according to Claim 16, wherein a page displayed on the client device display comprises a palette having at least one of (i) a pre-configurable text label and (ii) an image, and wherein said client device enables the client, for each of said at least one of (i) a pre-configurable text label and (ii) an image selected from said palette, to express opinion by dragging and dropping said at least one of (i) a pre-configurable text label and (ii) an image onto said scale, whereby the pixel corresponding to a drop position comprises the rating for the selected subject, and in response to the drop, the client device causes the dropped at least one of (i) a pre-configurable text label and (ii) an image to be removed from said palette such that indicia is provided that said subject has already been selected.  However, Liu-Qiu-Yan para. 177 teaches more advanced embodiment can be seen in FIG. 39 wherein an item panel 3901 contains any text, audiovisual, symbol and so on to be evaluated. The item 3902 is (click or touch) drag-droppable into the 3D rating sphere 3903 which contains rating panels 3904 that correspond with Perception pH.RTM.Rating panels are color-coded with value assignments (red=-3 or most negative adjective; orange=-2 or more negative adjective; yellow=-1 or negative adjective; green=0=neutral adjective; blue=+1 or positive adjective; indigo=+2 or more positive adjective; and violet=+3 or most positive adjective) or categories such as topics of interest, cultural associations and word connotations.  Both Olander and Liu-Qiu-Yan are drawn to administering surveys.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Olander to include wherein a page displayed on the client device display comprises a palette having at least one of (i) a pre-configurable text label and (ii) an image, and wherein said client device enables the client, for each of said at least one of (i) a pre-configurable text label and (ii) an image selected from said palette, to express opinion by dragging and dropping said at least one of (i) a pre-configurable text label and (ii) an image onto said scale, whereby the pixel corresponding to a drop position comprises the rating for the selected subject, and in response to the drop, the client device causes the dropped at least one of (i) a pre-configurable text label and (ii) an image to be removed from said palette such that indicia is provided that said subject has already been selected as taught by Liu-Qiu-Yan to provide a more accurate survey analysis. 

As per Claim 22 Olander does not teach the apparatus according to Claim 21, wherein the client device display displays, for each rating of said plurality of subjects, a connector attaching the drop position to said at least one of (i) a pre-configurable text label and (ii) an image.  However, Liu-Qiu-Yan para. 97If the user chooses to accept the items, they rate the item, 107; functionally, this involves the user applying a (click or touch) drag-and-drop mechanism to the item--as shown in FIGS. 5A to 5D and FIGS. 14A to 14D, which correspond to user interactions on the mobile device and desktop/notebook embodiments, respectively--and the structured criteria of the Perception pH.RTM. rating spheres shown in FIGS. 5A to 41C.This (click or touch) drag-and-drop mechanism inputs the item and its rating into the database and updates the relevant components of the system, 108. Both Olander and Liu-Qiu-Yan are drawn to administering surveys.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Olander to include wherein the client device display displays, for each rating of said plurality of subjects, a connector attaching the drop position to said at least one of (i) a pre-configurable text label and (ii) an image as taught by Liu-Qiu-Yan to provide a more accurate survey analysis. 

As per Claim 29 Olander does not teach the apparatus, according to claim 16, wherein for any P(x) plurality of subjects comprising combinations of features, and for any feature within any said combination of features that cannot be measured numerically, a further P(x) plurality of subjects, comprising a set of qualitative attributes of said feature, are rated as quantitative measures of preference along said scale, said ratings used to establish a numerical value for said attributes. However, Liu-Qiu-Yan para. 40-41 teaches increases the number of probabilistic calculations and correlations that can be conducted on these huge quantities of data. However, whilst current machine intelligence is set-up to quickly process large quantities and the probabilistic correlations between each data entity, it should be borne in mind that machine intelligence struggles with parsing and understanding qualitative data including emotions, subjunctive tenses, cultural nuances and double entendres. This qualitative data contains perceptual factors that the system and method disclosed herein is designed and developed to deal with unlike prior art.  Moreover, the speed frequency of processing power enabled by "Big Data" systems on the volume of data is not the same as the systems being sufficiently intelligent to understand and map the velocity, veracity, variety, variability, viscerality, versatility and value of the data. Therefore, it's necessary to evolve machine intelligence systems to enable them to comprehend and cohere qualitative data entities as well as quantitative ones from point of data collection in market research through to data analytics via machine intelligence means and through to recommendations and visualizations of the data as outputs.  Para. 48 teaches this system collects, categorizes, coheres and generates qualitative information about items--specifically relating to people's perceptions of those items--so that it can be combined and connected in a coherent way with quantitative, socio-demographic and sensor-based biometric data to build perception profiles of people and their consumption behaviors, and to generate recommendations based upon people's perceptions.
In contrast to prior art, it is the qualitative data in coherency with quantitative data that this system and method has specifications to collect, calibrate, process and output. Instead of prior art's over-dependence on fuzzy machine logic and probabilistic correlations and statistics to parse for human ambiguities of meaning and intent to buy, this system sets out specifications that enable users to directly input their perceptions and intents about items and applies its own frameworks for Artificial Intelligence and Machine Learning on those inputs. Both Olander and Liu-Qiu-Yan are drawn to administering surveys.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Olander wherein for any P(x) plurality of subjects comprising combinations of features, and for any feature within any said combination of features that cannot be measured numerically, a further P(x) plurality of subjects, comprising a set of qualitative attributes of said feature, are rated as quantitative measures of preference along said scale, said ratings used to establish a numerical value for said attributes as taught by Liu-Qiu-Yan to provide a more accurate survey analysis. 

Claim(s) 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olander US 2014/0193794 A1 in view of  An Intro Into Single Page Applications (SPA) hereinafter “ Life In The Cloud” in view of Kahneman US 2014/0358637 A1 as applied to Claim 16 and in further view  of in view of Liu-Qiu-Yan US 2014/0278786 A1 in further view of Huang US 20140222514 A1.

As per Claim 23 Olander does not teach the apparatus according to Claim 22, wherein the client device enables the client to change the rating of any one of said plurality of subjects, using a drag-and-drop function that allows user input selection of said connector, such that said connector and said at least one of (i) a pre-configurable text label and (ii) an image can be dragged-and-dropped onto a new position, establishing a new rating for the selected subject, wherein the ability to change the rating mitigates a possibility of order bias.  However, Huang para. 93 teaches if a user 102 changes a response, the user may feel less strongly about the placement of a particular object 222. Such a response may have less value to the survey creator. The number and types of changes made by the user 102 may also provide insight into the user and the value to be afforded that user's responses. For example, as to the number of changes, if the user decides to decouple the pairing Love-Banana by selecting the response object Banana and dragging and dropping Banana into the "Like" container, that change in response is recorded as a non-explicit response, while the new pairing of Like-Bananas is recorded as an explicit response. It could be that the user is not confident whether he loves or likes bananas and changes his answer regarding bananas multiple times. Each of those changes may be collected by the GUI 100 and provided to the server 140 for analysis. Both Olander and Huang are drawn to administering surveys.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Olander to include wherein the client device enables the client to change the rating of any one of said plurality of subjects, using a drag-and-drop function that allows user input selection of said connector, such that said connector and said at least one of (i) a pre-configurable text label and (ii) an image can be dragged-and-dropped onto a new position, establishing a new rating for the selected subject, wherein the ability to change the rating mitigates a possibility of order bias as taught by Huang to include allow for more accurate survey responses.

As per Claim 24 Olander does not teach the apparatus according to Claim 23, wherein the client device is operable, following initial rating of all of said plurality of subjects and until transition to a new set of propositions P(x), to accumulate the variation in rating or rank order of each subject, due to said new rating for a selected subject, thereby facilitating the acquisition of data to support conjoint analysis that is otherwise more costly to acquire.  However, Huang para. 93-94  teaches if a user 102 changes a response, the user may feel less strongly about the placement of a particular object 222. Such a response may have less value to the survey creator. The number and types of changes made by the user 102 may also provide insight into the user and the value to be afforded that user's responses. For example, as to the number of changes, if the user decides to decouple the pairing Love-Banana by selecting the response object Banana and dragging and dropping Banana into the "Like" container, that change in response is recorded as a non-explicit response, while the new pairing of Like-Bananas is recorded as an explicit response. It could be that the user is not confident whether he loves or likes bananas and changes his answer regarding bananas multiple times. Each of those changes may be collected by the GUI 100 and provided to the server 140 for analysis. For example, suppose the user selects, drags and drops broccoli in the "love" response container, but then changes the answer to "hate." Suppose the user 102 then again changes the answer from "hate" to "like." Such dramatic swings in answers may provide insight into whether the user 102 was careless about the response or whether the user was faking the response. Information about the dramatic range or swing in responses can be collected by the server 140 and presented to a survey analyst for analysis to determine whether the user 102 faked the last changed response, while his first response was initially honest, for example.  Based on collecting the above non-explicit responses, one embodiment of the present invention provides valuable information to survey creators and analysts to probe deeper into a user's survey responses by analyzing and attributing measures for confidence measures, importance, carelessness, and fakeness of each explicit response. Both Olander and Huang are drawn to administering surveys.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Olander to include wherein the client device enables the client to change the rating of any one of said plurality of subjects, using a drag-and-drop function that allows user input selection of said connector, such that said connector and said at least one of (i) a pre-configurable text label and (ii) an image can be dragged-and-dropped onto a new position, establishing a new rating for the selected subject, wherein the ability to change the rating mitigates a possibility of order bias as taught by Huang to include allow for more accurate survey responses.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olander US 2014/0193794 A1 in view of  An Intro Into Single Page Applications (SPA) hereinafter “ Life In The Cloud” in view of Kahneman US 2014/0358637 A1 in view of Liu-Qiu-Yan US 2014/0278786 A1 in further view of Huang US 20140222514 A1 as applied to Claim 25 and in further view of Klein US 20140310062 A1.

As per Claim 25 Olander does not teach the apparatus according to Claim 24, wherein the client device is operable to weight said variations in rating or rank order of each subject, according to the elapsed time between successive ratings and a pre-configurable parameter.  However, Klein 48 Still other behavioral aspects of data collected from end users could include how quickly surveys were answered correctly, does the user submit substantive and relevant observations, and did the user submit a common answer or observation consistent with other users. In an embodiment, higher ranked users based on elements of behavioral traits are segmented from lower ranked users. In other embodiments, new users of the platform or users on a new project are ranked and segmented based on responses from initial survey questions. Generally, the platform will consider the higher ranked users as providing more reliable observations, responses, and intelligence from the field. Further, users may be ranked in various categories that can overlap such as high, medium, or low reliability; fast, normal, slow response times; and consistent or inconsistent provider of observations. Based on collecting the above non-explicit responses, one embodiment of the present invention provides valuable information to survey creators and analysts to probe deeper into a user's survey responses by analyzing and attributing measures for confidence measures, importance, carelessness, and fakeness of each explicit response. Both Olander and Klein are drawn to administering surveys.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Olander to include wherein the client device is operable to weight said variations in rating or rank order of each subject, according to the elapsed time between successive ratings and a pre-configurable parameter as taught by Klein to weight more reliable users higher to provide more accurate survey results (as suggested by para, 48)

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olander US 2014/0193794 A1 in view of  An Intro Into Single Page Applications (SPA) hereinafter “ Life In The Cloud” in view of Kahneman US 2014/0358637 A1 in view of Liu-Qiu-Yan US 2014/0278786 A1 in further view of Huang US 20140222514 A1 in  view of Klein US 20140310062 A1 in view of Gardner US 20160350771 A1.

As per Claim 26 Olander does not teach the apparatus according to Claim 25, wherein the client device is operable to cause a change in the default sequence of presentation of said each P(x) plurality of subjects, based on the condition that the cumulative variation in ratings or rank ordering of said subjects exceeds a pre-configured threshold.   However, Gardner para. 8 teaches  electronic surveys offer some advantages, they still present various problems, including problems relating to inaccurate electronic survey results caused by survey fatigue. Survey fatigue occurs when respondents get tired while taking surveys and the quality of information provided by respondents deteriorates accordingly. In many cases, surveys simply attempt to obtain as much information as possible from respondents, without regard to the respondents' commitment to provide that amount of information. This often results in excessively long surveys that cause respondent irritation and survey fatigue, potentially resulting in incomplete surveys and/or inaccurate survey responses. For example, respondents may experience survey fatigue due to survey length, survey design, or a variety of other factors, some of which may be external to the administration of the electronic survey itself. This frequently prevents respondents from answering surveys accurately and in full. As such, survey fatigue adversely impacts the effectiveness of surveys in general.  Para. 62 teaches furthermore, in one or more embodiments the survey manager 208 provides a suggestion to modify an electronic survey. More specifically, the survey manager 208 can provide an indication of one or more elements of the electronic survey that could be modified to further reduce the potential for survey fatigue. For example, the survey manager 208 can provide an identification of one or more elements and their corresponding element durations (e.g., questions and question durations, answer choices and answer choice durations, pages and page durations, etc.). As a further example, the survey manager 208 can provide an identification of the elements having the longest element durations (e.g., the longest questions, longest answer choices, longest pages, etc.). As an even further example, the survey manager 208 can provide a detailed suggestion to modify the electronic survey, which may include a suggestion for fewer questions (i.e. less question per page), fewer pages (i.e. more questions per page), and/or changes to conditional display logic or survey flow. As a result, an administrator (e.g., administrator 102) can use this information to modify an electronic survey in order to avoid survey fatigue.  Both Olander and Gardner are drawn to administering surveys.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Olander to include the client device is operable to cause a change in the default sequence of presentation of said each P(x) plurality of subjects, based on the condition that the cumulative variation in ratings or rank ordering of said subjects exceeds a pre-configured threshold as taught by Gardner to provide more accurate survey results (as suggested by para. 26).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683